DETAILED ACTION
Allowable Subject Matter
Claims 1-6 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “at least one diffusion control part located inside said ceramic body nearest said one end portion, and communicating with said gas inlet under predetermined diffusion resistance, said gas inlet extending from said leading end surface of said ceramic body to an innermost part of said gas inlet at said at least one diffusion control part nearest said one end portion” and “said leading-end protective layer has an extension partially extending into said gas inlet without contacting said at least one diffusion control part nearest said one end portion, and is fixed to an inner wall surface of said ceramic body demarcating said gas inlet without completely filling said gas inlet”. 
The closest prior art of record is considered to be Horisaka et al. (US 2011/0186431 A1, previously cited) and Hamada et al. (US 4,824,549 A). 
Horisaka discloses a sensor element for a gas sensor [abstract; Para. 0004] that comprises an element base comprising solid electrolyte layers 1-6 that are made of oxygen-ion conductive solid electrolyte [Paras. 0004, 0014-0015, 0041; Figs. 1-5], a first inner vacancy 20 located inside the electrolyte layers 1-6 in communication with a gas inlet 10 through rate limiting portions 11 and 13 [Paras. 0041-0044; Figs. 1-2 and 4], 
Horisaka is silent, however, on the porous stabilizing layer 24/90/92 extending into the inlet and thus fails to expressly teach “said leading-end protective layer has an extension partially extending into said gas inlet without contacting said at least one diffusion control part nearest said on end portion, and is fixed to an inner wall surface of said ceramic body demarcating said gas inlet”. 
Hamada was relied upon in prior office actions for teaching an extension feature, specifically in Fig. 10 of Hamada wherein the ceramic protective layer 86 extends into and fills the gas inlet [Col. 14:8-12] wherein the protruding portion acts as a filter which serves to trap particulate substances which would otherwise cause clogging or plugging of the central space of the sensor element and adversely affect the output of the sensor [Col. 14:12-16].
Hamada appears to teach, however, wherein the entire inlet is filled with the protective layer 86 [Fig. 10; Col. 14:8-16]. The amended claims recite wherein the leading-end protective layer “has an extension partially extending into said gas inlet without contacting said at least one diffusion control part nearest said one end portion”. A review of Hamada Fig. 10 and Col. 14:8-16 suggests that the protective layer 86 
The significance of this limitation is supported by the specification with respect to the discussion of the significance of the ratio L 1 /LO being less than 0. 75. That is, as L 1 increases, so does the ratio L 1/LO. When the extension 201 a (of length L 1) extends too close to the diffusion control part, a problem arises in that the extension 201a causes a change in diffusion resistance. See the first paragraph on page 15 of the specification that states:
On the other hand, a ratio L 1 /LO of more than 0. 75 is not preferable because the extension 201 a is similar to the diffusion control part having a slit-like shape, and operation of each pump cell of the sensor element 10 becomes different from operation expected at designing. A problem in that formation of the extension 201 a is difficult and requires higher cost arises.

Applicant’s arguments are convincing. Hamada teaches in Col. 14:8-23 that the porous protective layer 86 itself functions as a diffusion limiting element and extends to the diffusion limiting element 42. If such teaching was applied to Horisaka, the porous protective layer 92 would fill the entire inlet 10 to the diffusion limiting space 11 as shown in Horisaka Fig. 11. There is no teaching, suggestion or motivation in the art for only partially extending the porous protective layer 92 into the gas inlet 10 such that it does not contact the diffusion rate-limiting portion 11. The instant specification suggest that the protrusion of the protective layer into the gas inlet (i.e., L1/L0 of greater than 0.08) enables the adhesion of the leading-end protective layer to the leading end surface while extending too far into the gas inlet (i.e., L1/L0 of greater than 0.75) will cause the diffusion control part to have a diffusion resistance value greater than the designed value [Filed Spec, Pgs. 15-16]. The extension portion of the leading-end protective layer is not merely a design feature that provides no utility, but rather a 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 3 and 5 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyashita et al. (US 2009/0120791 A1) disclose a harmful substance-trapping layer that partially extends into the gas inlet but is distinct from a porous protective layer. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795